


110 HR 653 IH: Joseph I. Hoover Combat Veteran

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 653
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Reynolds (for
			 himself and Mrs. Maloney of New York)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to allow the sworn
		  affidavit of a veteran who served in combat during the Korean War or an earlier
		  conflict to be accepted as proof of service-connection of a disease or injury
		  alleged to have been incurred or aggravated by such service.
	
	
		1.Short titleThis Act may be cited as the
			 Joseph I. Hoover Combat Veteran
			 Affidavit Act of 2007.
		2.Sworn affidavit
			 of Korean Conflict and earlier combat veterans to be accepted as proof of
			 service-connection of disease or injury alleged to have been incurred or
			 aggravated during combat
			(a)In
			 generalSection 1154(b) of title 38, United States Code, is
			 amended—
				(1)by inserting
			 (1) after (b);
				(2)by inserting
			 after July 27, 1953, after in active
			 service;
				(3)by designating the
			 third sentence as paragraph (3) and in that paragraph inserting under
			 paragraph (1) or (2) after in each case; and
				(4)by inserting after
			 paragraph (1), as designated by paragraph (1) of this subsection, the following
			 new paragraph:
					
						(2)In the case of any veteran who
				engaged in combat with the enemy in active service on or before July 27, 1953,
				with a military, naval, or air organization of the United States during a
				period of war, campaign, or expedition, if there is no clear and convincing
				evidence to the contrary the Secretary shall accept as sufficient proof of
				service-connection of any disease or injury alleged to have been incurred in or
				aggravated by such service the sworn affidavit of the veteran attesting to the
				service-connection of such disease or injury, notwithstanding the fact that
				there is no official record of such incurrence or aggravation in such
				service.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to affidavits submitted after the date of the enactment of this
			 Act.
			
